WALKER, Circuit Judge.
This is an appeal from an order discharging a writ of habeas corpus, sued out by the appellant, who was imprisoned in the United States penitentiary at Atlanta, pursuant to a sentence imposed, following his entering a plea of guilty to a count of an indictment which charged him with a violation of section 2 of the Anti-Narcotic Act, as amended. Comp. Stat. §§ 6287g, 6287h. The right to a discharge was claimed on the ground that that act is unconstitutional.
The Supreme Court of the United States has decided that that act is constitutional. United States v. Doremus, 249 U. S. 86, 39 S. Ct. 214, 63 L. Ed. 493; Webb v. United States, 249 U. S. 96, 39 S. Ct. 217, 63 L. Ed. 497; United States v. Wong Sing, 260 U. S. 18, 43 S. Ct. 7, 67 L. Ed. 105; United States v. Jin Fuey Moy, 241 U. S. 394, 36 S. Ct. 658, 60 L. Ed. 1061, Ann. Cas. 1917D, 854. We are bound to follow those decisions, so long as they have not been departed from by the court which rendered them. Teter v. United States (C. C. A.) 12 F.(2d) 224.
The order appealed from is affirmed.